Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed April 28, 2021. As filed claims, 1-16 are pending. Claims 17-20 are canceled. 
Response to Remarks
The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1-16 under 35 U.S.C. § 103 over Lad et al. Journal of the Institution of Chemists (India) (1981),53(5), 241-2 as evidenced by Thornber, Chem. Soc. Rev.,1979, 563-580 is maintained. Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Applicant's argue that” Lad recites the "preparation of optically active N-phenyl urea-N-acetyl-a-amino iso-caproic acid and related compounds." Lad title. However, nowhere in Lad is any specific type of biological and/or drug-like activity disclosed or even proposed (e.g., no specific drug targets such as a receptor or enzyme are even mentioned, and neither is any particular disease or disorder). No biological data is even presented. To the contrary, only "physical properties" are disclosed (see, e.g., table 1 of the first page of Lad and "Summary" at end of Lad), and the Examiner has failed to clearly articulate how such "physical properties" would confer any biological activity on the compounds of Lad. Thus, Applicant respectfully contends that the Examiner's statement that "[t]he article by Lad teach [sic] preparation of optically active N-phenylurea-N'-acetyl-alpha-amino-iso-caproic-acid and related compounds as useful drugs," Action at 4 (emphasis added), is factually incorrect because no actual evidence that the compounds are "useful drugs" is actually provided in Lad since no indication of any biological and/or drug-like activity is actually recited in Lad. There is not even an indication of what particular disease or disorder would be envisioned as treatable by the compounds, much less any data supporting the prediction the molecules would be capable of being used as "useful drugs" for any particular disease or disorder”(Remarks page 2-3) and further that “Accordingly, in view of the above recitations (or lack thereof, in the case of 

First, contrary to Applicants’ assertion, the article by Lao specifically teach the compounds which are closely related with claimed compounds as useful drugs:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


As discussed in the previous office action and reiterated herein, the compounds according to structure of formula in claim 1 are rendered obvious over the teachings of the prior art. Therefore, the biological and/or drug-like activity of use of compounds in medicine as therapeutic agents represents a property that is an inherent property of the compounds (compositions). There is no evidence stating that the compounds according to the article by Lad would not produce the same effect when utilized in medicine applications. 
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. lreco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112. Thus the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Therefore, the missing descriptive matter therapeutic properties noted by the Applicants would be recognized by a person of ordinary skill in the art as inherent from the chemical makeup of instantly claimed structure.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, one skilled in the art would have found the claimed compounds of formula (I)  prima facie obvious because Lad teach compounds of similar structure wherein various substituents can be introduced at various position of the phenyl ring or whereas there are no substituents onto the phenyl ring the corresponding product  and further it is well established that in the process of developing a lead compound  a number of systematic molecular modifications can be made be made as discussed by Thornber.  Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).
"It is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.", as previously indicated by the Federal Circuit (MPEP 2143).
In the instant case, according to Lad et al. the prior art compounds are clearly capable of performing the claimed intended use as drugs. 
Third, per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

See also MPEP 2112: WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT:” Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. And Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors

In the instant case, the prior art by Lad specifically teach urea derivatives of similar chemical structure and shows structural modifications of a lead compound as potential drugs, while the reference by Thornber discuss aspects of bioisosterism,  systematic molecular modifications on a lead compound to develop new compounds as potential pharmacotherapies. 
Moreover, in another article by the same research group (see Lad et al. Acta Ciencia lndica, Vol. IX c No. 2, 79 (1983) 79-80 cited as evidentiary reference in the PTO-892 attached herewith) provides a more elaborated statement about therapeutic activity of urea derivatives:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Lastly, the predecessor to the Federal Circuit held several times that structurally similar compounds are obvious over one another.  In re Jones, 162 F.2d 638 (CCPA 1947) (Absent unexpected results, one of skill in the art would expect compounds that differ in only the position of a substituent to possess similar chemical and physical properties.); In re Norris, 179 F.2d 970, 84 USPQ 458, 461 (CCPA 1950) (A novel and useful chemical compound, which is isomeric with compounds of prior art, is not patentable where new compound is not shown to possess new and unexpected utilities.); In re Payne, Durden, and Weiden, 606 F.2d 303, 203 USPQ 245, 254-5 (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties. 
The Applicant has not shown evidence of substantially improved and unexpected results or properties between the instantly claimed compounds of formula (I) and the prior art compounds.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
This rejection is still deemed proper, and is therefore maintained.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lad et al. Journal of the Institution of Chemists (India) (1981),53(5), 241-2 (cited in PTO-892 attached herewith) as evidenced by Thornber, Chem. Soc. Rev.,1979, 563-580 (cited in PTO-892 attached herewith).

[AltContent: textbox ()]The article by Lad teach preparation of optically active N-phenylurea-N'-acetyl- alpha-amino-iso-caproic-acid and related compounds as useful drugs  by reacting chloro acetyl chloride with different phenyl urea giving different N-phenyl- N'-acetyl chloride urea intermediate, which next is reacted with optically active alpha-amino isocaproic acid giving optically active N-phenyl urea N'-acetyl- alpha- amino-isocaproic acid (page 241).
Lad specifically disclose on Table 1 page 241 the physical properties of the compounds including optical rotation; the compound bearing unsubstituted phenyl group considered as lead compound, and Lad teach structural modification by introducing various substituents on phenyl ring: methyl halogen, nitro, etc..

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Shown below are the compounds disclosed by Lad as displayed in Registry database:
RN   80909-81-5  CAPLUS      
CN   L-Leucine, N-[N-[(phenylamino)carbonyl]glycyl]- (9CI)  (CA INDEX NAME)




    PNG
    media_image6.png
    213
    430
    media_image6.png
    Greyscale

The compound L-Leucine, N-[N-[(phenylamino)carbonyl]glycyl]- (9CI)   corresponds to formula (I) of instant claims wherein R1 is-COOH, R2 is optionally substituted C1-6 alkyl (isopropyl), R3 is H, R4 is H, R5 is H, R7 is H, R8 is H, (instant claims 2-8) and n is 1 and R6 is hydrogen  (which is not claimed) for compound of prior art; said compound of prior art which differs from the elected species by having a halogen in the positon of R6 instead of hydrogen.

RN   80909-85-9  CAPLUS
CN   L-Leucine, N-[N-[[(2-methylphenyl)amino]carbonyl]glycyl]- (9CI)  (CA INDEX
     NAME)

    PNG
    media_image7.png
    213
    430
    media_image7.png
    Greyscale

RN   80909-86-0  CAPLUS
CN   L-Leucine, N-[N-[[(3-methylphenyl)amino]carbonyl]glycyl]- (9CI)  (CA INDEX
     NAME)

    PNG
    media_image8.png
    213
    455
    media_image8.png
    Greyscale

RN   80909-87-1  CAPLUS
CN   L-Leucine, N-[N-[[(4-methylphenyl)amino]carbonyl]glycyl]- (9CI)  (CA INDEX
     NAME)

    PNG
    media_image9.png
    213
    455
    media_image9.png
    Greyscale

The compound L-Leucine, N-[N-[[(4-methylphenyl)amino]carbonyl]glycyl]- (9CI)corresponds to formula (I) of instant claims wherein R1 is-COOH, R2 is optionally substituted C1-6 alkyl (isopropyl), R3 is H, R4 is H, R5 is H, R7 is H, R8 is H, and n is 1 and R6 is methyl  (which is not claimed) for compound of prior art; said compound of prior art differs from the elected species by having a halogen in the positon of R6 instead of methyl. ( instant claims 1-15).

RN   80909-88-2  CAPLUS
CN   L-Leucine, N-[N-[[(2-chlorophenyl)amino]carbonyl]glycyl]- (9CI)  (CA INDEX
     NAME)

    PNG
    media_image10.png
    213
    430
    media_image10.png
    Greyscale


The compound L-Leucine, N-[N-[[(2-chlorophenyl)amino]carbonyl]glycyl]- (9CI)  corresponds to formula (I) of instant claims wherein R1 is-COOH, R2 is optionally substituted C1-6 alkyl (isopropyl), R3 is H, R4 is H, R5 is H, R7 is H, R8 is H, and n is 1 and R6 is methyl (which is not claimed) for compound of prior art; said compound of prior art differs from the elected species by having a halogen in the positon of R8 instead of R6.
Regarding instant claim 16, Lad teach aqueous solution of compounds (preparative procedure on page 242).
The compounds of the prior art by Lad share the same core structure with instantly claimed compounds and can be used as drugs (same utility as instant application).
Predictability is the touchstone of an obviousness inquiry.  Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) (“Although predictability is a touchstone of obviousness, the ‘‘predictable result’’ discussed in KSR refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose.”).  
Moreover, an obviousness inquiry hinges on whether a person having ordinary skill in the art would have had a reasonable expectation of success.  Medichem, S.A. v. Rolabo, S.I., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (“An obviousness determination requires not only the existence of a motivation to combine elements from different prior art references, but also that a skilled artisan would have perceived a reasonable expectation of success in making the invention via that combination. While the definition of ‘‘reasonable expectation’’ is somewhat vague, our case law makes clear that it does not require a certainty of success. See In re O’Farrell,853 F.2d 894, 903–04 (Fed.Cir.1988) (‘‘Obviousness does not require absolute predictability of success …[A]ll that is required is a reasonable expectation of success.’’). 
"It is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.", as previously indicated by the Federal Circuit (MPEP 2143).
In the instant case, Lad teach producing trifluoromethyl ketone compounds which share the same  core structure 
    PNG
    media_image6.png
    213
    430
    media_image6.png
    Greyscale
N-phenylurea-N'-acetyl- alpha-amino-iso-caproic-acid as instant compounds and various substituents at phenyl ring including specific examples of  halogen or methyl substituted analogs. Disclosed in Table 1 page 241, Lad illustrates the scope of producing various analogues: unsubstituted phenyl, o-, m-, p- tolyl, o-chlorophenyl, o, m, p-nitrophenyl.
Therefore, the prior art specifically teach that versatility of obtaining compounds wherein various substituents can be introduced at various position of the phenyl ring or whereas there are no substituents onto the phenyl ring the corresponding product.
While not explicitly teaching bromide as halogen substituent of phenyl ring at para position as required by the elected species, the reference shows that there is high predictability of the chemistry of obtaining the product, regardless of the nature of substituent, as such one of ordinary skill in the art would have reasonable expectation of success in arriving at instantly claimed compound when making an bromo instead of hydrogen substitution at para- position of the phenyl ring of the core structure:N-phenylurea-N'-acetyl- alpha-amino-iso-caproic-acid.  
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide suggestion that would have motivated the skilled artisan to make the structural modification from a known substrate which is routine in the chemical art when developing a lead compound, and have reasonable expectation of success in arriving at instant invention.
The motivation to make a substitution of an methyl or bromide group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. 
Moreover, the article by Thornber cited as evidentiary reference, drawn to drug design and development, which is a highly unpredictable art, specifically teach that bromide is functional equivalent to I, Cl, F (Table 1 page 564, where I, Br, Cl, F are listed as univalent groups) as well as methyl and discuss systematic molecular modifications can be made to a known substrate (replacement of a group based on reactivity, electronic, steric factors) in order to obtain new compounds (page 565). 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Table 2 on page 567 shows some functional groups with similar electron-withdrawing properties. If electronic effects alone influence the biological activity in a series of drugs then these groups would be equivalent.
Furthermore, on page 565, Thomber discuss that:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Therefore, Thornber discuss aspects of isosterism, bioisosterism and molecular modification in drug design and shows that structural modification of a lead compound by replacing halogen for hydrogen or methyl or bromide for chloride is known in the prior art, and so one skilled in the art would have reasonable expectation of success when making the structural modification of a compound, even in a less predictable art of drug discovery. 
Based on the teaching of Lad which shows high predictability in obtaining the -phenylurea-N'-acetyl- alpha-amino-iso-caproic-acid analogues it would be obvious to one of ordinary skill in the art to substitute at same structure loci hydrogen or methyl with bromide  as functional equivalent groups  as discussed by Thornber, in the compounds of Lad and have reasonable expectation of success in making the structural modification in arriving at instant compound. 
In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have therapeutically activity.
In other words, the reference by Lad which  teach compounds which share structural  core structure (N-phenylurea-N'-acetyl- alpha-amino-iso-caproic-acid) with  the compound of  instant formula 1 and only differs by the claimed elected species by a hydrogen or methyl  versus Br on the same site of phenyl core structure, or a o-Cl versus p-Br substation of phenyl ring render instant compounds obvious, because Lad demonstrates the broad scope and high predictability of chemistry in obtaining N-phenylurea-N'-acetyl- alpha-amino-iso-caproic-acid regardless of the nature of halogen or halogen substitution  loci onto phenyl ring, while Thornber, drawn to unpredictable art of drug development, shows  that halogen atoms are functional equivalent and structural modification such as replacing one halogen for  another or hydrogen for methyl, in the same location of core structure in known practice in developing a lead compound in the  chemical art. 
Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results.
(E) "Obvious to try" - choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success.” ; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
One skilled in the art would have found the claimed compounds of formula (I)  prima facie obvious because Lad teach compounds of similar structure wherein various substituents can be introduced at various position of the phenyl ring or whereas there are no substituents onto the phenyl ring the corresponding product  and further it is well established that in the process of developing a lead compound  a number of systematic molecular modifications can be made be made as discussed by Thornber.  Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).

Therefore, based on structural similarity, the predictability chemistry and broad scope of compounds discussed by Lad and evident structural modification wherein  in the process of developing a lead compound, from a known substrate, a large number of
systematic molecular modifications will be made as discussed by Thornber, the instant compounds are found to be prima facie obvious over the compound of the prior art. 
Conclusion
Claims 1-16 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622